Citation Nr: 0317211	
Decision Date: 07/23/03    Archive Date: 07/31/03	

DOCKET NO.  96-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes.   

2.  Entitlement to service connection for major depressive 
episode with psychotic features.   

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

4.  Entitlement to service connection for arthritis.   

5.  Entitlement to service connection for dermatofibromas.   

6.  Entitlement to service connection for seborrheic 
dermatitis.   

7.  Entitlement to service connection for rhinitis with 
chronic rhinorrhea.   


8.  Entitlement to service connection for blurry vision due 
to an undiagnosed illness.   

9.  Entitlement to service connection for fatigue, sleep 
disturbance, insomnia, nervousness, irritability, memory 
loss, and depression due to an undiagnosed illness.   

10.  Entitlement to service connection for headaches with 
sinus congestion due to an undiagnosed illness.   

11.  Entitlement to service connection for muscle pain and 
cramps in calves due to an undiagnosed illness.   

12.  Entitlement to service connection for joint pain in the 
elbows, knees, hands, knuckles, and left fourth toe due to an 
undiagnosed illness.   

13.  Entitlement to service connection for weight loss due to 
an undiagnosed illness.   

14.  Entitlement to service connection for skin rashes and 
lumps due to an undiagnosed illness.   

15.  Entitlement to service connection for increased sweating 
due to an undiagnosed illness.   

16.  Entitlement to service connection for runny nose and 
chronic cough due to an undiagnosed illness.   

17.  Entitlement to service connection for hair loss due to 
an undiagnosed illness or to toxic exposure.   

18.  Entitlement to an increased (compensable) initial 
disability rating for tinea corporis.   

19.  Entitlement to an initial disability rating in excess of 
10 percent for blepharitis with watering and swelling of the 
eyes.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1987 to 
May 1992.  

This matter arises from a January 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, and from a November 1997 
rating decision rendered by the VARO in St. Paul, Minnesota, 
that denied the issues on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

By decision dated in January 2000, the Board denied the 
benefits sought on appeal.  Following a joint motion for 
remand, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's January 2000 decision by 
order dated April 5, 2001, and remanded the case for further 
action and adjudication.  

The Board again denied the issues now on appeal by decision 
dated April 30, 2002.  By joint motion for remand and to stay 
proceedings filed in February 2003, the parties petitioned 
the Court to again vacate the Board's decision.  By order 
dated February 21, 2003, the Court granted the joint motion 
for remand, and vacated the Board's decision.  The case is 
again before the Board for further appellate consideration.  


REMAND

This case is not yet ready for appellate disposition for 
reasons that follow.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
that eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced VA's duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record does not show that the RO 
provided notice to the claimant of the VCAA, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, either by a notice letter of 
its own or by adopting a copy of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration.  
Nor has the RO addressed how the VCAA was satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  This must be accomplished prior to further 
appellate disposition to ensure that the appellant has been 
accorded due process of law.

In January 2003, the appellant indicated that the record did 
not contain all of his service medical records pertaining to 
his service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  He specifically indicated that 
a copy of 


his separation physical examination was not of record.  He 
also noted that he had submitted additional medical evidence, 
but had not waived consideration by the RO.  The Board notes 
that on May 1, 2003, the United States Court of Appeals for 
the Federal Circuit, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003) (DAV), held, inter alia, that the provisions of 
38 C.F.R. § 19.9(a)(2) were invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver of the 
right to initial consideration of the evidence by the RO.  
Thus, the Board must refer the case to the RO for initial 
consideration of the additional evidence submitted to ensure 
that the appellant is accorded due process of law.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should then attempt to obtain 
all records of the veteran's medical 
treatment while in service that have not 
already been made a part of the appellate 
record.  This should include, but not be 
limited to, the report of the physical 
examination conducted in conjunction with 
the veteran's separation from military 


service.  If, after exhausting all 
avenues to obtain such records, they 
still have not been obtained, 
documentation to that effect should be 
made a part of the record.  

3.  The RO should contact the veteran and 
request that he identify the names and 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.  

4.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his attorney of this and ask them to 
provide a copy of the outstanding medical 
records.  

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions, to include any necessary medical 
examinations and opinions, have been 
conducted and completed in full.  The RO 
should then undertake any other action 
required to comply with the notice and 
duty to assist requirements of the VCAA 
and VA's implementing regulations.  

6.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the issues on appeal.  If any of the 
benefits sought remains denied, the 
veteran and his attorney should be issued 
a supplemental statement of 


the case.  They also should be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this remand is both to obtain 
clarifying information and to accord the appellant due 
process of the law.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


